Exhibit 99.1 GRUBHUB REPORTS RECORD THIRD QUARTER RESULTS Grubhub generates 44% revenue growth in the third quarter CHICAGO, Oct. 26, 2016 – Grubhub Inc. (NYSE: GRUB), the nation’s leading takeout marketplace, today announced financial results for the quarter ended Sept. 30, 2016. Order growth accelerated to 26% year-over-year, and the Company posted quarterly revenues of $123.5 million, which is a 44% year-over-year increase from $85.7 million in the third quarter of 2015. “We are pleased with Grubhub’s third quarter growth, as we continue building the most comprehensive marketplace for restaurants and takeout diners. Our product improvements and investment in delivery continue to generate high levels of sustainable growth,” said Matt Maloney, Grubhub CEO. “Grubhub is now delivering for restaurant partners in over 60 markets nationwide, and our growth rate is generally highest in markets where a substantial percentage of orders are being delivered by our drivers.” Third Quarter 2016 Highlights The following results reflect the financial performance and key operating metrics of our business for the three months ended Sept. 30, 2016, as compared to the same period in 2015. Third Quarter Financial Highlights • Revenues: $123.5 million, a 44% year-over-year increase from $85.7 million in the third quarter of 2015. • Net Income: $13.2 million, or $0.15 per diluted share, a 92% year-over-year increase from $6.9 million, or $0.08 per diluted share, in the third quarter of 2015. • Non-GAAP Adjusted EBITDA: $35.5 million, a 65% year-over-year increase from $21.5 million in the third quarter of 2015. • Non-GAAP Net Income: $19.9 million, or $0.23 per diluted share, a 73% year-over-year increase from $11.5 million, or $0.13 per diluted share. Third Quarter Key Business Metrics Highlights • Active Diners were 7.69 million, a 19% year-over-year increase from 6.43 million Active Diners in the third quarter of 2015. • Daily Average Grubs were 267,500, a 26% year-over-year increase from 211,500 Daily Average Grubs in the third quarter of 2015. • Gross Food Sales were $735 million, a 33% year-over-year increase from $554 million in the third quarter of 2015. "Grubhub had strong topline and bottom line results in the third quarter, generating record net revenues and significant operating leverage,” said Adam DeWitt, Grubhub CFO. “This strong growth, combined with the high incremental margins of our business model, drove adjusted EBITDA per order to $1.44, a 31% increase compared to the third quarter of 2015.” Fourth Quarter Guidance Based on information available as of Oct. 26, 2016, the Company is providing the following financial guidance for the fourth quarter of 2016: Fourth Quarter 2016 (in millions) Expected Revenue range $136 - $138 Expected Adjusted EBITDA range $38 - $40 Third Quarter 2016 Financial Results Conference Call:Grubhub will webcast a conference call today at 9 a.m. CDT to discuss the third quarter 2016 financial results. The webcast can be accessed on the Grubhub Investor Relations website at http://investors.grubhub.com, along with the Company's earnings press release and financial tables. A replay of the webcast will be available at the same website until Nov. 9, 2016.
